Exhibit 10.2

 

Exhibit A

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE RESOLD OR TRANSFERRED, IN WHOLE OR IN PART,
UNLESS REGISTERED OR EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ALL APPLICABLE STATE SECURITIES LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

November ___, 2006

$20,000,000

New York, New York

 

FOR VALUE RECEIVED, Ampal-American Israel Corporation, a New York corporation
(the “Company”), having an address at 111 Arlozorov Street, Tel Aviv 62098
Israel, DOES HEREBY PROMISE TO PAY to Merhav (m.n.f.) Ltd, (the “Holder”), at 33
Havatzelet Hasharon Street, Herzlia, Israel, or at such other place as the
Holder may from time to time designate in writing, the principal sum of
$20,000,000, in one or more installments due on the earlier of (i) the date on
which the Holder demands payment of the Balance (or a potion thereof) by written
notice to the Company (such notice to be delivered 5 days prior to any date set
forth for payment of the Balance (or such portion thereof) in such notice) or
(ii) August __, 2007 (the “Maturity Date”), together with interest (computed on
the basis of a 360-day year of twelve 30-day months) accrued from the date
hereof through the date on which the outstanding principal amount of this
Convertible Promissory Note (this “Note”) is repaid in full, on the unpaid
principal amount hereof from time to time outstanding, at a rate per annum equal
to the LIBOR Rate, payable in cash, pursuant and subject to the terms and
conditions of this Note. Capitalized terms used herein but not defined herein
shall have the meaning set forth in the Stock Purchase Agreement, dated as of
November 28, 2006, between the Company and Merhav (m.n.f.) Ltd. For purposes
hereof, (i) “LIBOR Rate” means the six month London Interbank Offered Rate
(LIBOR) published in the Wall Street Journal on the first Business Day of each
LIBOR Period (as defined below) (or, if such rate is not published in the Wall
Street Journal, another publication providing rate quotations comparable to
those currently provided in the Wall Street Journal or such other comparable
rate, in each case, as the Holder shall determine in good faith and inform the
Company thereof), and (ii) “LIBOR Period” means, initially, from the date hereof
through the date six months from the date hereof, and subsequently, each six
month period commencing on the day after termination of the prior LIBOR Period.
“Business Day” means any day other than a Saturday or Sunday or other day on
which commercial banks in New York, New York or Tel Aviv, Israel are authorized
or required by law to close.

 

1.     Prepayment. The unpaid principal of, and accrued and unpaid interest on,
this Note (the “Balance”) may be prepaid, in whole or in part, at any time by
the Company.

2.     Conversion. On or before the Maturity Date (but after the date on which
the approval of the issuance of any Class A Shares, par value $1.00 per share of
the Company (the “Class A Stock”) by the Company’s shareholders has been
obtained), the Holder may notify the Company,



from time to time, in writing by delivering a notice to the Company (a
“Conversion Notice”) that it has elected to have the Company pay the Balance, or
a portion of the Balance, by delivery of shares of Class A Stock as provided
herein. Upon the delivery of the Conversion Notice, the Balance, or such portion
of the Balance as set forth in such Conversion Notice, shall be converted into
shares of Class A Stock, par value $1.00 per share, at a price of $4.65 per
share of Class A Stock of the Company issued by the Company (the “Conversion
Right”).

3.     Conversion Procedure. Upon exercise of the Conversion Right, the Holder
shall surrender this Note, to the Company at its address specified in Section
4(b) of this Note. Conversion shall be deemed to have been effected on the date
(the “Conversion Date”) when such Conversion Notice is actually sent by the
Holder in accordance with Section 4(b) hereof. Promptly thereafter, the Company
shall issue and deliver to the Holder within 30 days of the Conversion Date a
certificate or certificates representing a number of shares of Class A Stock
equal to the number of shares of Class A Stock purchased upon exercise of the
Conversion Right by the Holder, as applicable, rounded down to the nearest whole
number, and, if the conversion was not a for the full amount of the outstanding
Balance, a new promissory note in the principal amount of the remaining Balance
after giving effect to all prior conversions.. The Company shall not be
obligated to issue certificates representing shares of Class A Stock in the name
of any party other than the Holder. Interest shall cease to accrue on the date
of the Conversion Notice with respect to the portion of the Balance subject to
conversion pursuant to such Conversion Notice.

 

4.

Notices.

a.           Notices to the Holder. Whenever any provision of this Note requires
a notice to be given or a request to be made to the Holder by the Company, then
and in each such case, any such notice or request shall be in writing and shall
be sent by registered or certified mail, return receipt requested with postage
thereon fully prepaid to the Holder at its address set forth on the first page
of this Note or at such other address as the Holder may from time to time
designate in writing.

b.           Notices to the Company. Whenever any provision of this Note
requires a notice to be given or a request to be made to the Company by the
Holder, then and in each such case, any such notice or request shall be in
writing and shall be sent by registered or certified mail, return receipt
requested with postage thereon fully prepaid to the Company at its address set
forth on the first page of this Note or at such other address as the Company may
from time to time designate in writing.

 

5.

Miscellaneous.

a.           Restricted Securities. By acceptance hereof, the Holder understands
and agrees that this Note and the shares of Class A Stock issuable upon
conversion hereof are “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering under the Securities Act of 1933, as amended (the
“Securities Act”) and that under such laws and applicable regulations such
securities may be resold in the absence of registration under the Securities Act
or pursuant to an

 

 

 

-2-



exemption therefrom. The Holder hereby represents that it understands the resale
limitations imposed thereby and by the Securities Act.

b.          Legends. It is understood that this Note and each certificate
evidencing shares of Class A Stock issued upon conversion hereof shall bear the
legend (in addition to any legends which may be required by the securities laws
of the state where the Company is located) set forth on the first page of this
Note.

6.     Amendments. This Note may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf the Holder and the Company.

7.     Assignment and Transfer. This Note may not be assigned, transferred (by
operation of law or otherwise) by the Company or the Holder, or assumed by
another individual or entity without the prior written consent of the Company
and the Holder, and any attempt to do so will be void. Subject to the preceding
sentence, this Note is binding upon, inures to the benefit of and is enforceable
by the Holder and the Company and their respective successors and assigns.

8.     Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THOSE OF THE STATE OF NEW YORK.

9.     Interest Limitations. It is the intention of the Company and Holder to
conform strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
The aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable, or receivable under this Note
shall under no circumstances exceed the maximum legal rate upon the unpaid
principal balance of this Note remaining unpaid from time to time. If such
interest does exceed the maximum legal rate, it shall be deemed a mistake and
such excess shall be canceled automatically and, if theretofore paid, rebated to
the Company or credited on the principal amount of this Note, or if this Note
has been repaid, then such excess shall be rebated to the Company.

[Signature Page Follows]

 

 

 

-3-





IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first above written.

 

AMPAL-AMERICAN ISRAEL CORPORATION

 

By:_____________________________________

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page for Convertible Promissory Note

 

 

 

-4-

 

 